Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 1 of 40 PageID #: 1311




                   EXHIBIT A
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 2 of 40 PageID #: 1312




       Infinera’s Motion for Summary Judgment

                             Oyster Optics, LLC
                                      v.
                               Infinera Corp.
                    2:16-cv-01295-JRG, 2:18-cv-00206-JRG


                          The Hon. Rodney Gilstrap
                       UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF TEXAS – MARSHALL DIVISION
                                  June 12, 2019
                                Timeline of Case and Agreements
             Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 3 of 40 PageID #: 1313



                                                            Oyster and Coriant
Oyster files separate suits                                                                Infinera
                                  Coriant case              enter into a license
  against Infinera and                                                                    acquires
                                  set for trial            and release on June
  Coriant in Nov. 2016                                                                   Coriant Oct.
                                   June 2018                 27, 2018 covering
                                                                                           1, 2018
                                                              future Affiliates

                   2017                                                        2018

                                                                                                 Infinera
                                               Oyster files a second
                                                                                                moves for
                                                 complaint against
                                                                                                summary
                                               Infinera in May 2018,
                                                                                                judgment
                                               moves to consolidate
                                                                                               Nov. 29, 2018
                                 Summary of the Argument
          Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 4 of 40 PageID #: 1314




• Unambiguous agreement grants license and release to Coriant and
  “Affiliates”
• “Affiliates” expressly defined to include “any person, now or in the future”
  controlling Coriant, and specifically negotiated to cover future affiliates
• Undisputed that Infinera now controls Coriant
• Therefore, the license and release apply to Infinera
• No factual disputes in applying unambiguous contract under New York Law



                                                                                            3
         Oyster-Coriant Settlement and License Agreement
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 5 of 40 PageID #: 1315




                                    ...

                                                                                  4
Coriant Settlement Unambiguously Defines “Affiliate” to Include Future Parents
     Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 6 of 40 PageID #: 1316




                                                                              Ex. A at 2 (¶ 1.1)




                                                                                                   5
No Dispute  Infinera is a “Person, now or in the future” that has “Control” of Coriant
       Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 7 of 40 PageID #: 1317




                                                                         Ex. A at 2 (¶ 1.5).




                                                                         Ex. A at 2 (¶ 1.1)




                                                                                               6
      Coriant License Covers All “Affiliates,” Including Infinera
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 8 of 40 PageID #: 1318




                                                                            Ex. A at 5 (¶ 4.1)




                                                                                                 7
    “Licensed Product” Includes All Infinera’s Accused Products
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 9 of 40 PageID #: 1319




                                                                           Ex. A at 2 (¶ 1.4)




                                                                           Ex. A at 2 (¶ 1.7)




                                                                                                8
No Dispute   that All Patents Asserted Against Infinera Are “Licensed Patents”
    Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 10 of 40 PageID #: 1320




                                                                            Ex. A at 1-2 (¶ 1.3)




                                                                                                   9
No Dispute   that All Patents Asserted Against Infinera Are “Licensed Patents”
    Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 11 of 40 PageID #: 1321




                                                          *




                                          ...
                  * No longer asserted.            Ex. A at 13 (Appx. B)


                                                                                       10
The License   Explicitly Applies to Products Made or Sold by Affiliates at Any Time
      Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 12 of 40 PageID #: 1322




                                                                           Ex. A at 2 (¶ 1.4)




                                                                                                11
TheCase
    Agreement’s      Release Also Applies to All “Affiliates,” Including Infinera
        2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 13 of 40 PageID #: 1323




                                                                            Ex. A at 2-3 (¶ 3.1)




                                                                                                   12
  Agreement Repeats Release of All “Affiliates,” Including Infinera
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 14 of 40 PageID #: 1324




                                                            ...




                                                                       Ex. A at 3 (¶ 3.1) (cont’d)




                                                                                                     13
     The Release Provision Explicitly Applies to Future Parents
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 15 of 40 PageID #: 1325




                                                                          Ex. A at 2-3 (¶ 3.1)




                                                                                                 14
          Coriant Release Applies to Oyster’s Claims Against Infinera
   Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 16 of 40 PageID #: 1326



   Licensed Patents                                       Asserted Patents

                                       =

       Ex. A at 13 (Appx. B)                                  Complaint (Dkt. 1) at 3 (¶ 6)




   Effective Date                                          Cause of Action Arisen


            ...



                                                                 Complaint (Dkt. 1) at 16
Ex. A at 1, 3 (Preamble, (¶ 3.1)


                                                                                              15
          Oyster Has Alleged No New Claims Since the Agreement
    Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 17 of 40 PageID #: 1327




        Roche Palo Alto LLC v. Apotex, Inc., 531 F.3d 1372, 1379 (Fed. Cir. 2008)

No ambiguity – summary judgment – NY
law“Under the law of the Federal  Circuit, an
  infringement claim … is the ‘same claim’ … if the
  accused products are ‘essentially the same.’
  Accused products are ‘essentially the same’
  where the differences between them are merely
  ‘colorable’ or ‘unrelated to the limitations in the
  claim of the patent.’”

                                                                                       16
Oyster Cannot   Avoid the Release’s Broad Language by Pointing to Parol Evidence
       Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 18 of 40 PageID #: 1328




       Middle East Banking Co. v. State Street Bank Int’l, 821 F.2d 897, 907 (2d Cir. 1987)



“When the words of the release are of general effect
the release is to be construed most strongly against the
releasor, and the burden is on the releasor to establish
that the release should be limited. The traditional
bases for setting aside written agreements, namely
duress, illegality, fraud, or mutual mistake, must be
established or else the release stands.

                                                                                              17
             A “Forever” Release Is Not Limited to Past Claims
   Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 19 of 40 PageID #: 1329




     Accolade Systems LLC v. Citrix Systems, Inc., No. 6:07-cv-48, 2009 WL
    1514426 at *4 (E.D. Tex. May 29, 2009)


“Accolade argues that the release provision only
applies to past claims. However, the release
provision … clearly specifies that the release lasts
‘forever.’ … ‘Forever’ plainly means never ending
… Thus, the clear and plain language of the release
provision refutes Accolade’s argument.”

                                                                                      18
                 The Oyster Release Is Very Similar to the Accolade Release
             Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 20 of 40 PageID #: 1330




                                                                                                                          Ex. A at 2-3 (¶ 3.1)




[Accolade. . . hereby releases, acquits and forever discharges Cisco and its Affiliates from any and all
actions, causes of action, claims or demands, liabilities, losses, damages, attorneys' fees, court costs,
or any other form of claim or compensation for known and unknown acts, including without limitation
any claim of infringement of the Licensed Patents, that happened prior to the Effective Date, . . .
                             Accolade Systems LLC v. Citrix Systems, Inc., No. 6:07-cv-48, 2009 WL 1514426 at *4 (E.D. Tex. May 29, 2009)


                                                                                                                                                 19
 The Agreement Explicitly Extends Its Benefits to Future Affiliates
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 21 of 40 PageID #: 1331




                                                                          Ex. A at 2 (¶ 1.1)




                                                                         Ex. A at 9 (¶13.3)




                                                                                               20
Application of Unambiguous Terms Is a Question of Law Ripe for Summary Judgment
         Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 22 of 40 PageID #: 1332




           Greenfield v. Philles Records, 98 N.Y.2d 562, 569 (N.Y. 2002)



    “[A] written agreement that is complete, clear and
    unambiguous on its face must be enforced
    according to the plain meaning of its terms.
    Extrinsic evidence of the parties’ intent may be
    considered only if the agreement is ambiguous,
    which is an issue of law for the courts to decide.”

                                                                                            21
  The Agreement’s    Assignment Limitations Are Irrelevant – No Assignment Occurred
         Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 23 of 40 PageID #: 1333




• Oyster relies on ¶13.2 of the Agreement, but that provision only
  applies to assignments:




                                                                              Ex. A at 8 (¶13.2)



                                                                                                   22
 The Agreement’s    Assignment Limitations Are Irrelevant – No Assignment Occurred
        Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 24 of 40 PageID #: 1334




• The Coriant Defendants still exist and have not assigned the
  agreement
• Oyster has no contrary evidence, only attorney argument

   “Coriant (USA) Inc., Coriant North America, LLC, and Coriant Operations, Inc.
   each exist as separate legal entities after their acquisition by Infinera.”
                                                                      Feller Declaration, Ex. B at 2 (¶5)

   “None of Coriant (USA) Inc., Coriant North America, LLC, and Coriant
   Operations, Inc. have separately assigned the Settlement and License Agreement
   to Infinera, nor are any of them under an obligation to do so.”
                                                                  Feller Declaration, Ex. B at 2 (¶8)


                                                                                                            23
                       Paragraph 13.2(ii) Provides Optional Assignment
             Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 25 of 40 PageID #: 1335




                                                                                         Ex. A at 8 (¶13.2)
• Optional rights given to Coriant, but not pursued here
• Coriant can assign to an Affiliate or to an asset purchaser but chose not to do so
• Oyster cannot manufacture an issue by wishing Coriant had executed an assignment



                                                                                                              24
Even IfCase
        Coriant   Were Dissolved, Infinera Would Be a Successor, Not an Assignee
            2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 26 of 40 PageID #: 1336




   ...




                                                                         Ex. A at 8-9 (¶¶13, 13.3)




                                                                                                     25
  Oyster’sCase
           Arguments      Regarding Circumvention and Implied Covenant Are Meritless
               2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 27 of 40 PageID #: 1337




• Oyster cannot create an implied covenant in the face of
  negotiated terms

             Tuscan/Lehigh Dairies, Inc. v. Beyer Farms, Inc., 136 A.D.3d 799, 802 (N.Y.
            App. Div. 2016)
           No ambiguity – summary judgment – NY
           law
     “The implied covenant cannot be employed to impose
     new contract terms that could have been bargained for
     but were not. … A claim for breach of the implied
     covenant of good faith and fair dealing cannot be based
     upon conduct authorized by the parties’ contract.”

                                                                                             26
                 Oyster’s “Selling to Yourself” Argument Is Unavailing
         Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 28 of 40 PageID #: 1338




• Oyster argues that Infinera breached Coriant’s representation and
  warranty by selling components to itself
• Strained reading that lacks any record support




                                                                                     Ex. A at 3 (¶3.1)




                                                                                                         27
In AnyCase
        Event,   Oyster Lacks Any Evidence of a Breach of the Rep. & Warranty
           2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 29 of 40 PageID #: 1339




              Wells v. Minn. Life Ins. Co., 855 F.3d 885, 889 (5th Cir. 2018)

   No ambiguity – summary judgment – NY
   law“Unsubstantiated assertions,   improbable
      inferences, and unsupported speculation
      are not sufficient to defeat a motion for
      summary judgment.”



                                                                                         28
Oyster’s Fanciful  Breach of the Rep & Warranty Would Not Affect the Accused Products
          Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 30 of 40 PageID #: 1340




                                                                            Ex. A at 3 (¶3.1)



  • No evidence any accused product incorporates components “with respect
    to those sales or supply that give rise to such [alleged] breach”


                                                                                                29
Oyster’s Intent Arguments Do Not Justify Departure from the Agreement’s Plain Language
            Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 31 of 40 PageID #: 1341




                      Thalier v. LaRocca, 174 A.D.2d 731, 733 (N.Y. App. Div. 1991)

           No ambiguity – summary judgment – NY
           law“Where … the language with      respect to
              the parties’ intent is clear and
              unambiguous, it will be given effect,
              regardless of one party’s claim that he
              intended something else.”


                                                                                               30
Oyster’s Intent Arguments Do Not Justify Departure from the Agreement’s Plain Language
            Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 32 of 40 PageID #: 1342




                                   Booth v. 3669 Delaware, 703 N.E.2d 757, 758 (N.Y. 1998)

                       No ambiguity – summary judgment – NY
                       law“Where, as here, the language of the release is
                           clear and unambiguous … the release plaintiff
                           signed should be enforced according to its terms.”

          Cahill v. Regan, 5 N.Y.2d 292, 299 (N.Y. 1959)

No ambiguity – summary judgment – NY
law“The effect of a general release, in the absence
   of fraud or mutual mistake, cannot be limited or
   curtailed.”

                                                                                               31
Oyster’s Intent Arguments Do Not Justify Departure from the Agreement’s Plain Language
            Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 33 of 40 PageID #: 1343




          Middle East Banking Co. v. State Street Bank Int’l, 821 F.2d 897, 907 (2d Cir. 1987)



   “When, as here, a release is signed in a commercial
   context by parties in roughly equal bargaining position
   and with ready access to counsel, the general rule is
   that if the language of the release is clear, the intent of
   the parties is indicated by the language employed.”


                                                                                                 32
    The Agreement’s Text Controls Over Oyster’s Alleged Intent - Example
     Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 34 of 40 PageID #: 1344




      Solid State Logic, Inc. v. Terminal Marketing Co., No. 02 CIV. 1378(DLC), 2002 WL
     1586977 (S.D.N.Y. July 18, 2002)


     No ambiguity
• Facts:          – summary
          Plaintiffs        judgment
                     send letter     – NY intent to release only certain
                                 stating
     law Fargo debts, but enter into broadly-worded release covering
  Wells
  all debts (Id. at *2)

• Result: All Wells Fargo debts were released, and the letter “is not
  persuasive evidence of the parties intent” because “the intent of
  the parties is indicated by the language employed” in the
  executed agreement (Id. at *4)

                                                                                          33
     Oyster  Cannot Create a Factual Dispute By Relying on Parol Evidence
      Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 35 of 40 PageID #: 1345




                                                                                  “Entire
                                                                                  Agreement”
                                                                                  merger clause

                                                                            Ex. A at 8 (¶11)



      Schron v. Troutman Sanders LLP, 986 N.E.2d 430, 433 (N.Y. 2013)

 No ambiguity – summary judgment – NY
 law
“[W]here   a contract contains a  merger clause, a court is
obliged to require full application of the parol evidence rule
in order to bar the introduction of extrinsic evidence to vary
or contradict the terms of the writing.”
                                                                                                  34
Oyster Optics v. Infinera – Background of the Litigation and Infinera’s License Defense
        Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 36 of 40 PageID #: 1346


                   11 APR 18
                   Memorandum of Understanding (“MOU”) reached during mediation
                      19 APR 18
                      Oyster sends initial draft settlement agreement
                          27 APR 18
                          Coriant edits “Affiliate” definition to add coverage for future affiliates
                               11 MAY 18
                               Oyster “accepted all edits,” adds edits to other clauses
                                   14 MAY 18
                                   Coriant objects to Oyster’s revisions
                                       25 MAY 18
                                       Coriant revises the agreement
                                               27 JUN 18
                                               Final agreement reached
                                                    2018

                                                                                                  35
April 27, 2018 - Coriant Redlines “Affiliate” Definition to Include Future Entities
      Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 37 of 40 PageID #: 1347




                                                                  INF1161288




                                                                                    INF1161289

                                                                                                 36
      May 11, 2018 - Oyster Optics, LLC “accepted all [] edits”
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 38 of 40 PageID #: 1348




                                                                                   INF1161343


                                                                                                37
MayCase
    11,2:18-cv-00206-JRG
        2018 - Oyster Optics,   LLC Accepted Version of Affiliates was Final
                         Document 76-1 Filed 06/12/19 Page 39 of 40 PageID #: 1349




                                       INF1161345 (Oyster Optic LLC’s May 11, 2018, Accepted Edits)




                      OYST_INF00001785 (Final Executed Agreement Between Oyster Optics and Coriant)

                                                                                                      38
      June 28, 2018 - Oyster Optics, LLC Signed this Contract
Case 2:18-cv-00206-JRG Document 76-1 Filed 06/12/19 Page 40 of 40 PageID #: 1350




                  OYST_INF00001785 (Final Executed Agreement Between Oyster Optics and Coriant)




                                          OYST_INF00001785 at OYST_INF00001795 (Signatures)


                                                                                                  39
